Name: 2010/732/EU: Commission Decision of 30Ã November 2010 approving certain amended programmes for the eradication and monitoring of animal diseases and zoonoses for the year 2010 and amending Decision 2009/883/EC as regards the financial contribution by the Union for programmes approved by that Decision (notified under document C(2010) 8290)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  health;  agricultural activity;  economic geography;  management;  EU finance
 Date Published: 2010-12-01

 1.12.2010 EN Official Journal of the European Union L 315/43 COMMISSION DECISION of 30 November 2010 approving certain amended programmes for the eradication and monitoring of animal diseases and zoonoses for the year 2010 and amending Decision 2009/883/EC as regards the financial contribution by the Union for programmes approved by that Decision (notified under document C(2010) 8290) (2010/732/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 27(5) and (6) thereof, Whereas: (1) Decision 2009/470/EC lays down the procedures governing the financial contribution by the Union for programmes for the eradication, control and monitoring of animal diseases and zoonoses. (2) Commission Decision 2008/341/EC of 25 April 2008 laying down Community criteria for national programmes for the eradication, control and monitoring of certain animal diseases and zoonoses (2) provides that in order to be approved under the measures provided for in Article 27(1) of Decision 2009/470/EC, programmes submitted by the Member States to the Commission for the eradication, control and monitoring of the animal diseases and zoonoses listed in the Annex to that Decision must meet at least the criteria set out in the Annex to Decision 2008/341/EC. (3) Commission Decision 2009/883/EC of 26 November 2009 approving annual and multi-annual programmes and the financial contribution from the Community for the eradication, control and monitoring of certain animal diseases and zoonoses presented by the Member States for 2010 and following years (3) approves certain national programmes and sets out the rate and maximum amount of the financial contribution by the Union for each programme submitted by the Member States. (4) The Commission has assessed the reports submitted by the Member States on the expenditures incurred for those programmes. The results of that assessment show that certain Member States will not utilise their full allocation for the year 2010 while others will spend in excess of the allocated amount. (5) Rabies programmes in most Member States are now approaching the stage of achieving their objective of eradicating the risk to public and animal health from that disease. It is appropriate to provide additional financial support for those programmes by increasing the rate of financing, in order to reinforce the efforts of the Member States to eradicate that disease as soon as possible. (6) Member States have informed the Commission that the maximum limit for reimbursement per monitoring test for transmissible spongiform encephalopathies in bovine animals applied during recent years is no longer realistic. Based on the results of the Commissions examination of that matter, it is appropriate to increase the maximum limit for reimbursement for those tests in order to approach the real costs incurred by the Member States for carrying them out. (7) The financial contribution by the Union for a number of national programmes therefore needs to be adjusted. It is appropriate to reallocate funding from national programmes which will not use their full allocation to those that are expected to exceed it. The reallocation should be based on the most recent information on expenditure actually incurred by the concerned Member States. (8) In addition, Portugal has submitted an amended programme for the eradication of bovine brucellosis, Spain, the Netherlands, Austria and Portugal have submitted amended programmes for the eradication and monitoring of bluetongue in endemic or high-risk areas and Bulgaria and Poland have submitted amended programmes for the eradication of rabies. (9) The Commission has assessed those amended programmes from both the veterinary and the financial point of view. They were found to comply with relevant Union veterinary legislation and in particular with the criteria set out in the Annex to Decision 2008/341/EC. The amended programmes should therefore be approved. (10) Decision 2009/833/EC should therefore be amended accordingly. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Approval of the amended programme for bovine brucellosis submitted by Portugal The amended programme for the eradication of bovine brucellosis submitted by Portugal on 25 May 2010 is hereby approved for the period from 1 January 2010 to 31 December 2010. Article 2 Approval of amended programmes for bluetongue in endemic or high-risk areas submitted by certain Member States The following amended programmes for the monitoring and eradication of bluetongue in endemic or high-risk areas are hereby approved for the period from 1 January 2010 to 31 December 2010: (a) the programme submitted by Spain on 17 May 2010; (b) the programme submitted by the Netherlands on 20 September 2010; (c) the programme submitted by Austria on 29 March 2010; (d) the programme submitted by Portugal on 12 May 2010. Article 3 Approval of amended programmes for rabies submitted by Bulgaria and Poland The following amended programmes for the eradication of rabies are hereby approved for the period from 1 January 2010 to 31 December 2010: (a) the programme submitted by Bulgaria on 29 September 2010; (b) the programme submitted by Poland on 28 September 2010. Article 4 Amendments to Decision 2009/883/EC Decision 2009/883/EC is amended as follows: 1. in Article 1, paragraph 2 is amended as follows: (a) in point (b), EUR 5 000 000 is replaced by EUR 3 600 000; (b) points (e) and (f) are replaced by the following: (e) EUR 1 200 000 for Portugal; (f) EUR 1 700 000 for the United Kingdom.; 2. in Article 2, paragraph 2 is replaced by the following: 2. The financial contribution by the Union shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the costs of carrying out tuberculin and laboratory tests and the compensation to owners for the value of their animals slaughtered subject to those programmes, and shall not exceed: (a) EUR 12 500 000 for Ireland; (b) EUR 10 100 000 for Spain; (c) EUR 2 800 000 for Italy; (d) EUR 1 000 000 for Portugal; (e) EUR 27 000 000 for the United Kingdom.; 3. in Article 3(2), point (a) is replaced by the following: (a) EUR 3 000 000 for Spain;; 4. in Article 4, paragraph 2 is amended as follows: (a) in point (c), EUR 1 600 000 is replaced by EUR 1 650 000; (b) in point (e), EUR 16 800 000 is replaced by EUR 1 700 000; (c) points (i) and (j) are replaced by the following: (i) EUR 19 000 000 for Spain; (j) EUR 33 500 000 for France;; (d) points (l) and (m) are replaced by the following: (l) EUR 20 000 for Latvia; (m) EUR 10 000 for Lithuania;; (e) in point (o), EUR 780 000 is replaced by EUR 70 000; (f) in point (q), EUR 110 000 is replaced by EUR 130 000; (g) in point (t), EUR 5 200 000 is replaced by EUR 2 100 000; (h) in point (v), EUR 590 000 is replaced by EUR 40 000; (i) points (x) and (y) are replaced by the following: (x) EUR 20 000 for Finland; (y) EUR 850 000 for Sweden.; 5. in Article 5, paragraph 2 is amended as follows: (a) in point (a), EUR 2 000 000 is replaced by EUR 900 000; (b) points (d) and (e) are replaced by the following: (d) EUR 400 000 for Denmark; (e) EUR 25 000 for Estonia;; (c) in point (i), EUR 2 500 000 is replaced by EUR 1 400 000; (d) in point (k), EUR 1 250 000 is replaced by EUR 900 000; (e) points (m) and (n) are replaced by the following: (m) EUR 50 000 for Latvia; (n) EUR 10 000 for Lithuania;; (f) points (t) and (u) are replaced by the following: (t) EUR 4 600 000 for Poland; (u) EUR 55 000 for Portugal;; (g) points (x) and (y) are replaced by the following: (x) EUR 600 000 for Slovakia; (y) EUR 80 000 for the United Kingdom.; 6. in Article 6, paragraph 2 is amended as follows: (a) in point (a), EUR 240 000 is replaced by EUR 120 000; (b) in point (f), EUR 300 000 is replaced by EUR 550 000; (c) in point (i), EUR 515 000 is replaced by EUR 250 000; 7. in Article 7(2), EUR 450 000 is replaced by EUR 250 000; 8. in Article 8, paragraph 2 is amended as follows: (a) in point (e), EUR 350 000 is replaced by EUR 450 000; (b) in point (k), EUR 650 000 is replaced by EUR 1 300 000; (c) in point (t), EUR 200 000 is replaced by EUR 40 000; 9. Article 9 is amended as follows: (a) paragraph 2 is replaced by the following: 2. The financial contribution by the Union shall be at the rate of 100 % of the costs to be incurred by each Member State referred to in paragraph 1 for carrying out rapid tests in animals as referred to in Article 12 paragraph 2 of Regulation (EC) No 999/2001, Annex III Chapter A Parts I and II points 1 to 5 of Regulation (EC) No 999/2001 and Annex VII to that Regulation, confirmatory tests and primary molecular discriminatory tests as referred to in of Annex X Chapter C point 3(2)(c)(i) of Regulation (EC) No 999/2001 and at the rate of 50 % of the cost incurred by each Member State for the compensation to owners for the value of their animals culled and destroyed in accordance with their BSE and scrapie eradication programmes and at a rate of 50 % of the cost of the analysis of samples for genotyping, and shall not exceed: (a) EUR 2 340 000 for Belgium; (b) EUR 440 000 for Bulgaria; (c) EUR 1 380 000 for the Czech Republic; (d) EUR 1 420 000 for Denmark; (e) EUR 11 260 000 for Germany; (f) EUR 300 000 for Estonia; (g) EUR 4 700 000 for Ireland; (h) EUR 2 000 000 for Greece; (i) EUR 6 480 000 for Spain; (j) EUR 16 980 000 for France; (k) EUR 7 210 000 for Italy; (l) EUR 70 000 for Cyprus; (m) EUR 360 000 for Latvia; (n) EUR 700 000 for Lithuania; (o) EUR 100 000 for Luxembourg; (p) EUR 1 230 000 for Hungary; (q) EUR 30 000 for Malta; (r) EUR 3 370 000 for the Netherlands; (s) EUR 1 510 000 for Austria; (t) EUR 4 930 000 for Poland; (u) EUR 1 640 000 for Portugal; (v) EUR 1 000 000 for Romania; (w) EUR 240 000 for Slovenia; (x) EUR 650 000 for Slovakia; (y) EUR 610 000 for Finland; (z) EUR 970 000 for Sweden; (za) EUR 5 920 000 for the United Kingdom.; (b) in paragraph 3, in point (a), EUR 5 per test is replaced by EUR 8 per test; 10. in Article 10, paragraphs 2 and 3 are replaced by the following: 2. The financial contribution by the Union shall be at the rate of 75 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of carrying out laboratory tests for the detection of rabies antigen or antibodies, the isolation and characterisation of the rabies virus, the detection of biomarker and the titration of vaccine baits, and for the purchase and distribution of vaccine plus baits for the programmes, and shall not exceed: (a) EUR 1 870 000 for Bulgaria; (b) EUR 680 000 for Hungary; (c) EUR 7 380 000 for Poland; (d) EUR 820 000 for Romania; (e) EUR 490 000 for Slovakia. 3. The maximum of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall on average not exceed: (a) for a serological test: EUR 12 per test; (b) for a test to detect tetracycline in bone: EUR 12 per test; (c) for a fluorescent antibody test (FAT): EUR 18 per test.; 11. in Article 11, paragraph 2 is amended as follows: (a) in point (b), EUR 20 000 is replaced by EUR 40 000; (b) in point (d), EUR 1 400 000 is replaced by EUR 650 000; 12. in Article 12, paragraph 2 is replaced by the following: 2. The financial contribution by the Union to the programmes referred to in paragraph 1 shall be at the rate of 50 % of the costs to be incurred by the concerned Member State for the cost of laboratory tests, and shall not exceed: (a) EUR 25 000 for Bulgaria; (b) EUR 300 000 for Hungary; (c) EUR 1 000 000 for Poland; (d) EUR 700 000 for Spain.; 13. in Article 13, paragraphs 3 and 4 are replaced by the following: 3. The financial contribution by the Union shall be at the rate of 75 % of the costs to be incurred by each Member State referred to in paragraphs 1 and 2 for the cost of carrying out laboratory tests for the detection of rabies antigen or antibodies, the characterisation of the rabies virus, the detection of biomarker, age determination and the titration of vaccine baits, and for the purchase and distribution of vaccine plus baits for the programmes, and shall not exceed: (a) EUR 1 360 000 for Estonia; (b) EUR 1 400 000 for Latvia; (c) EUR 540 000 for Lithuania; (d) EUR 200 000 for Austria; (e) EUR 830 000 for Slovenia; (f) EUR 150 000 for Finland. 4. The maximum of the costs to be reimbursed to the Member States for the programmes referred to in paragraphs 1 and 2 shall on average not exceed: (a) for a serological test: EUR 12 per test; (b) for a test to detect tetracycline in bone: EUR 12 per test; (c) for a fluorescent antibody test (FAT): EUR 18 per test.; 14. in Article 14(2), EUR 262 000 is replaced by EUR 310 000; 15. in Article 15, paragraph 2 is amended as follows: (a) in point (a) EUR 800 000 is replaced by EUR 600 000; (b) in point (c) EUR 750 000 is replaced by EUR 500 000; 16. in Article 16(2), in the introductory phrase, EUR 8 200 000 is replaced by EUR 4 000 000. Article 5 Addressees This Decision is addressed to the Member States. Done at Brussels, 30 November 2010. For the Commission John DALLI Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 115, 29.4.2008, p. 44. (3) OJ L 317, 3.12.2009, p. 36.